DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to the amended claim 1 based on the Response filed on 11/10/2022 have been considered with the same old ground(s) of rejection. Therefore, this is Final action. 

Claim 2 has been canceled and incorporated into the independent claim 1.  
Claims 1 and 3-5 are pending.

Response to Arguments
Applicant's arguments filed on 11/10/2022 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows:
1.	 One of the objects of the claimed invention is to cool the liquid crystal display panel and the glass by moving air through the space between the backlight unit and the liquid crystal display panel with the glass attached to the front in a direct bonding method, and to prevent thermal deformation due to high-temperature radiant heat. Also, another object is to provide an enclosed space inside the liquid crystal display device and maintain thermal equilibrium by circulating air in the closed space so that the liquid crystal display panel can be effectively cooled even under high temperature conditions.
That is, according to the claimed invention, the liquid crystal display panel can be effectively cooled even when the temperature of the external air is higher than the internal air, and a completely sealed structure in which the liquid crystal display panel and the backlight unit are disposed inside the liquid crystal display device is provided so that it can be avoided to replace and clean a filter of the device. Further, it can be beneficial to apply to a product even when the use environment is unfavorable, such as a high temperature environment, a state with a lot of dust or foreign substances. 
In addition, the claimed invention induces the thermal equilibrium by circulating air in an enclosed space and obtain an indirect heat rejection effect by directly cooling the rear cover with external air introduced by an external fan or the like which provided outside of the rear cover spaced apart from the backlight unit. 
2.	Dunn relates to an isolated gas cooling system for cooling electrical components of an electronic display, and referring to the below figures, Dunn arguably discloses: an electronic display 80 for displaying an image; a backlight panel 140 irradiating light toward a rear surface of the liquid crystal display panel; an electronic display housing 70 having a space therein so that the liquid crystal display panel and the backlight unit are installed; and a front glass 90 attached to the front surface of the liquid crystal display panel to protect the liquid crystal display panel, where the front glass 90 and the second transparent front plate 130 are laminated to the front plate 90 to prevent damage to the front glass 90.
3.	Distinctions between the claimed invention and Dunn 
(a)	The main feature of the claimed invention is to form a closed space by providing a completely enclosed structure in which the liquid crystal display panel and the backlight unit are disposed inside the liquid crystal display device, and to circulate air in the closed space to achieve thermal equilibrium inside the closed space. 
Accordingly, the claimed invention effectively cools the liquid crystal display panel even under conditions in which the temperature of the outside air is higher than the inside air, it can be avoided to replace and clean a filter of the device, and the claimed invention can still provide effective cooling effects even when the use environment is unfavorable, such as a high temperature environment, a state with a lot of dust or foreign substances. 
(b)	For the aforementioned features, in the claimed invention, a glass 40 protecting the liquid crystal display panel 20 is attached to the front surface of the liquid crystal display panel 20 in a direct bonding method, and the liquid crystal display panel 20 and the backlight unit 30 are installed spaced apart from each other to allow air to move between them. 
(c) 	In addition, the cover bottom 11 has a rear cover 16 that separates a space in which the glass 40, the liquid crystal display panel 20, and the backlight unit 30 are installed, and a space in which circuit components that may generate heat are installed. Further, on the front side of the rear cover 16, a circulation flow path 17 for cooling the liquid crystal display panel 20 by circulating the air inside the enclosed space around the backlight unit 30 is formed. 
That is, the circulation passage 17 is arranged between the liquid crystal display panel 20 having the glass 40 attached to the front of the panel and the backlight unit 30, between the backlight unit 30 and the rear cover 16, and an enclosed space that connects each space formed among the top and bottom of the backlight unit 30 and the top and bottom of the cover bottom 11. 
The circulation path 17 moves the air behind the backlight unit 30 downward in an enclosed space and moves the air in front of the backlight unit 30 upward to circulate it. 
(d)	However, Dunn fails to teach or suggest the circulating air through the space between the electronic display 80 and the backlight panel 140 or cooling the space between these spaces. 
(e)	Most of all, in the claimed invention, the glass 40 that protects the liquid crystal display panel 20 is attached to the front surface of the liquid crystal display panel by direct bonding. 
This configuration of the claimed invention is clearly different from Dunn in which the spacer 100 is installed between the electronic display 80 and the front glass 90 to form the first gas chamber 30. 
Also, according to the claimed invention, the circulation flow path 17 is formed by circulating air between the backlight unit 30 and the liquid crystal display panel 20, between the backlight unit 30 and the rear cover 16, and through the upper and lower sides of the backlight unit 30 vertically moving the air around the backlight unit 30. 
Accordingly, the configuration of the claimed invention is distinct from Dunn since Dunn merely disclose that the electronic display 80 is cooled by moving air between the electronic display 80 and the cooling plenum 45 through the first gas chamber 30 and the second gas chamber 40. On the other hand, as noted above, the claimed invention defines that the backlight unit 30 and the liquid crystal display panel 20 are cooled with the circulation flow path 17 formed by circulating air between the backlight unit 30 and the liquid crystal display panel 20, between the backlight unit 30 and the rear cover 16, and through the upper and lower sides of the backlight unit 30 vertically moving the air around the backlight unit 30. 
(f)	As well known, air moves upward when the temperature rises in an enclosed space, and moves downward when the temperature decreases. Therefore, the claimed invention is a configuration for cooling by circulating air in the vertical direction through the space between the backlight unit 30 and the liquid crystal display panel 20 using the natural convection phenomenon of air according to the temperature change in the enclosed space, and the claimed invention is different from the configuration of Dunn in which air is artificially circulated in the left and right directions along the first gas chamber 30 and the second gas chamber 40. 

Examiner’s responses to Applicants’ ONLY arguments are follows:
1.	These Objects do not state or cite in the claims and Specification. For examples: 
Claims do not cite “the liquid crystal display panel with the glass attached to the front in a direct bonding method” as shown in Fig. 5.  
The original Specification of the instant application and Claims do not cite “to maintain thermal equilibrium by circulating air in the closed space”, which should be obvious or inherent condition for an enclosed space inside the liquid crystal display device.
Claims do not cite “it can be beneficial to apply to a product even when the use environment is unfavorable, such as a high temperature environment, a state with a lot of dust or foreign substances”.

2.	Examiner respectfully disagrees.  Dunn discloses the air circulations with fans 50 as Fig. 5 shown and with fans 60 and heated exhaust air may exit through one or more apertures 179 located on the display housing 70 as shown in Fig. 10.

3.	Examiner respectfully disagrees.  
(a)	The main feature of the claimed invention is to form “a closed space by providing a completely enclosed structure in which the liquid crystal display panel and the backlight unit are disposed inside the liquid crystal display device, and to circulate air in the closed space to achieve thermal equilibrium inside the closed space. 
Accordingly, the claimed invention effectively cools the liquid crystal display panel even under conditions in which the temperature of the outside air is higher than the inside air, it can be avoided to replace and clean a filter of the device, and the claimed invention can still provide effective cooling effects even when the use environment is unfavorable, such as a high temperature environment, a state with a lot of dust or foreign substances” has not cited in claims, this main feature of the claimed invention should be obvious or inherent condition for an enclosed space inside the liquid crystal display device as Dunn disclosed.
(b)	Dunn also discloses a glass 90/130 protecting the liquid crystal display panel 80 is attached to the front surface of the liquid crystal display panel 20 in a direct bonding method via the isolated gas cooling chamber 20, and the liquid crystal display panel 80 and the backlight unit 140 are installed spaced apart from each other to allow air to move between them with fans 60 and heated exhaust air may exit through one or more apertures 179 as shown in Fig. 10. 
(c)	 Dunn discloses the cover bottom has a rear cover 70 that separates a space in which the glass 90/130, the liquid crystal display panel 80, and the backlight unit 140 are installed, and a space in which circuit components that may generate heat are installed.  Further, on the front side of the rear cover 70, a circulation flow path for cooling the liquid crystal display panel 80 by circulating the air inside the enclosed space (the isolated gas cooling chamber 20) around the backlight unit 140 is formed.
Claims do not cite “the circulation passage is arranged between the liquid crystal display panel having the glass attached to the front of the panel and the backlight unit, between the backlight unit and the rear cover, and an enclosed space that connects each space formed among the top and bottom of the backlight unit and the top and bottom of the cover bottom. The circulation path moves the air behind the backlight unit 30 downward in an enclosed space and moves the air in front of the backlight unit 30 upward to circulate it.”  
However, Dunn discloses the amended claim 1: “the cover bottom 70 includes a rear cover configured to separate a space in which the glass 90/130, the liquid crystal display panel 80, and the backlight unit 140 are installed from a space in which a circuit component that generates heat during driving is installed, and a circulation passage (the isolated gas cooling chamber 20) configured to cool the liquid crystal display panel by circulating air inside a sealed space around the backlight unit is formed on a front side of the rear cover [the isolated gas cooling chamber 20 in  donut configuration around the backlight unit 140].” 
(d)	Dunn fails to teach or suggest the circulating air through the space between the electronic display 80 and the backlight panel 140 or cooling the space between these spaces.  However, the amended claim 1 also fail to cite the circulating air through the space between the electronic display and the backlight panel or cooling the space between these spaces.  Dunn teaches or suggests the amended claim 1: “the liquid crystal display panel and the backlight unit are spaced apart from each other so that air moves through a space between the liquid crystal display panel and the backlight units” with fans 60 and heated exhaust air may exit through one or more apertures 179 as shown in Fig. 10 and “a circulation passage configured to cool the liquid crystal display panel by circulating air inside a sealed space around the backlight unit is formed on a front side of the rear cover” with fans 50 going through the isolated gas cooling chamber 20 in the  donut configuration around the backlight unit 140.
(e)	Dunn fails to teach or suggest, in the claimed invention, the glass 40 that protects the liquid crystal display panel 20 is attached to the front surface of the liquid crystal display panel by direct bonding. However, the amended claim 1 also fail to cite the glass that protects the liquid crystal display panel is attached to the front surface of the liquid crystal display panel by direct bonding. Dunn teaches or suggests the amended claim 1: a glass 90 attached to a front surface of the liquid crystal display panel 80 to protect the liquid crystal display panel by the spacer 100 (NOT by direct bonding.)  Other arguments may state in the disclosure of the instant application, but not state in claims.
(f)	Claims also fail to state or cites “the claimed invention is a configuration for cooling by circulating air in the vertical direction through the space between the backlight unit and the liquid crystal display panel using the natural convection phenomenon of air according to the temperature change in the enclosed space”. Furthermore, Dunn discloses a circulation passage [the isolated gas cooling chamber 20 in  donut configuration around the backlight unit 140] configured to cool the liquid crystal display panel by circulating air inside a sealed space around the backlight unit is formed on a front side of the rear cover.
Therefore, the 102 rejection from the last non-final action is repeated here.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Dunn (US 20090126914).

    PNG
    media_image1.png
    581
    911
    media_image1.png
    Greyscale
     

    PNG
    media_image2.png
    411
    464
    media_image2.png
    Greyscale

Regard to claim 1, Dunn discloses a liquid crystal display device comprising: 
a liquid crystal display panel [an electronic display 80] for displaying an image; 
a backlight unit [backlight panel 140] for irradiating light toward a rear surface of the liquid crystal display panel; 
a cover bottom [an electronic display housing 70] formed therein with a space in which the liquid crystal display panel and the backlight unit are installed; and 
a glass [a front glass 90 and second transparent front plate 130 may be laminated to front plate 90 to help prevent breakage of front glass 90 [0027]] attached to a front surface of the liquid crystal display panel to protect the liquid crystal display panel, 
wherein 
the liquid crystal display panel 80 and the backlight unit 140 are spaced apart from each other so that air moves (circulates) through a space between the liquid crystal display panel 80 and the backlight unit 140 [with fans 60 and heated exhaust air may exit through one or more apertures 179 as shown in Fig. 10].  
wherein
the cover bottom 70 includes a rear cover [the base of the display housing 70] configured to separate a space in which the glass 90, the liquid crystal display panel 80, and the backlight unit 140 are installed from a space in which a circuit component that generates heat during driving is installed [various electronic components 200 as shown in Figs. 3 &5, fan 60 will also force fresh air past the heat generating components of the electronic display (e.g., the TFT layer, backlight, transformers, circuit boards, resistors, capacitors, batteries, power transformers, motors, illumination devices, wiring and wiring harnesses, and switches) to further improve the cooling capability of the cooling system [0043]], 
a circulation passage [with a cooling chamber fan 50] configured to cool the liquid crystal display panel 80 by circulating air inside a sealed space around the backlight unit 140 is formed on a front side of the rear cover [a closed loop which includes a first gas chamber 30 (see FIG. 3) and a second gas chamber 40 and  forms the isolated gas cooling chamber 20 in donut configuration around the backlight unit 140].  
Regard to claim 3, Dunn discloses the liquid crystal display device, wherein a cooling passage [with a fan 60 which may be positioned at the base of the display housing 70] configured to cool the rear cover by moving external air introduced through an inlet hole [at the fan 60] and discharge heat-exchanged air to an outside is formed on a rear side of the rear cover [heated exhaust air may exit through one or more apertures 179 located on the display housing 70].  

Regard to claim 4, Dunn discloses the liquid crystal display device, wherein
an internal fan [a cooling chamber fan 50] configured to circulate the air inside the sealed space 30/40 is installed in the circulation passage [the first gas chamber 30 is in gaseous communication with the second gas chamber 40], and 
an external fan [the fan 60] configured to introduce the external air of the liquid crystal display device into the liquid crystal display device and move the introduced air is installed in the cooling passage.  

Regard to claim 5, Dunn discloses the liquid crystal display device, wherein
a protrusion protruding toward the cooling passage to increase a contact area with the cooling passage is provided on the rear cover [the second gas chamber 40 protruding from the first gas chamber 30], and 
the internal fan [a cooling chamber fan 50] is installed on the protrusion [the second gas chamber 40] to circulate cooled air into a separation space between the liquid crystal display panel and the backlight unit.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871